Citation Nr: 0303533	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  95-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from April 1976 to March 1979 
with two years, 11 months, and two days of prior active 
service, apparently dating from approximately March 1973.  It 
appears that service medical records from the veteran's 
periods of service are of record; therefore there is no need 
to obtain further information regarding the veteran's dates 
of service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

It is noted that the issue of entitlement to service 
connection for a gastrointestinal disability had been 
previously denied; however, the Board is required to make an 
independent determination as to whether the evidence is new 
and material.  This matter is further addressed below.

This case was remanded in March 1997 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  Any current lumbar spine disability or bilateral knee 
disability is not shown to be related to any in-service 
occurrence or event.  It is not at least as likely as not 
that any current lumbar spine disability or bilateral knee 
disability is related to the veteran's service nor is one 
shown to be related to any in-service occurrence or event.  
Arthritis of the lumbar spine or of the knees was not 
demonstrated within one year from separation from active 
service.

3.  By rating decision dated in August 1980, with notice to 
the veteran in September 1980, service connection for a 
stomach disorder was denied.  The denial was confirmed and 
continued by rating action of October 1981, with notice to 
the veteran in that same month.  The October 1981 rating 
action is the last final decision as to this issue.  There 
was no timely appeal perfected.

4.  Evidence associated with the claims file since the 
October 1981 rating decision has not been considered 
previously and is so significant that it must be considered 
in order to fairly decide whether the veteran is entitled to 
service connection for a gastrointestinal disability.

5.  There is no competent medical evidence to show that the 
veteran has a chronic gastrointestinal disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.303, 3.304, 3.307, 3.309, 3.326 (2002).

2.  A bilateral knee disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.303, 3.304, 3.307, 3.309, 3.326 (2002).

3.  The October 1981 decision of the regional office that 
denied service connection for stomach disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2002).

4.  Evidence received since the October 1981 RO decision is 
new and material, and, thus, the claim for service connection 
for a gastrointestinal disability is reopened.  38 U.S.C.A. 
§§ 5103A, 5108 (West 1991 and West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) (c), 3.159, 3.326 (2001-2002).

5.  A gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in February 1973 the 
veteran was seen with abdominal complaints with her menstrual 
period.  She reported having this same problem for a year.  
The impression was menstrual cramps.  

A record from July 1975 shows the veteran was seen with 
severe abdominal pain; she reported a 12-hour history of 
menstrual cramps with constipation.  She reported a history 
of abdominal pain with each menstrual period for the last two 
years.  The abdomen was difficult to examine due to hysteria.  
An evaluation noted that the pain was felt to be secondary to 
menstruation.  She was also seen with increased white blood 
cells secondary to abdominal pain that resolved.  

On a service examination in January 1976, the abdomen, spine, 
and lower extremities were clinically evaluated as normal.  

In May 1976, the veteran was seen with complaints of severe 
abdominal cramps and vomiting.  The assessment was question 
acute abdomen.  

In September 1977, the veteran was seen with a request for a 
profile against lifting and reported bowel problems, and she 
requested an elastic wrap for around the waist.  She 
requested paperwork to receive separate rations.  The 
evaluation included that the veteran's report was that 
lifting caused a pain in the side, she had constipation and 
Metamucil helped, she had requested the elastic wrap because 
her side would hurt especially with her periods, she wanted 
separate rations because she complained that certain foods 
caused constipation.  The assessment was constipation, 
probable irritable bowel.  She was given separate rations.  
She was assigned a profile for 90 days of no lifting more 
than 40 pounds with low back strain noted.   

In October 1977 the veteran reported problems since 1971 with 
her bowels and stomach in general.  She reported that certain 
food caused problems with her stomach.  She was instructed on 
high bulk diet.  An additional record in October 1977 shows 
the veteran was seen with weak stomach and bowel problems.  
The veteran reported a history of headaches and nausea with 
the wrong foods and severe constipation with abdominal pain.  
On examination, the abdomen was within normal limits.  The 
assessment was functional bowel disease.  The veteran was 
seen later in October 1977 and in November 1977 with similar 
complaints and was treated.  In November 1977, the assessment 
was functional bowel disease.  

In November 1977, the veteran was seen with mild injury of 
the left knee, there was no tenderness or instability.  

In February 1978, the veteran had a profile for 90 days for 
no lifting more than 30 pounds, chronic back strain was 
noted.  A treatment record noted the veteran was evaluated to 
see if she could lift 50 pounds; she had a history of 
internal problems.  

In February 1978, the veteran was seen with complaints of 
stomach irritation, nausea, diarrhea, and constipation.  
Gastroenteritis was noted.  Later in February 1978, the 
veteran was seen with complaint of low abdominal pain for 
five days with urine incontinence and frequency.  Metamucil 
was prescribed.  A psychiatric consult was noted.  An 
additional record from February 1978 notes that the veteran 
was seen with abdominal cramping associated with 
menstruation.  She additionally reported multiple problems, 
including constipation and back pain which she attributed to 
bad water, bad food, a radiator, etc.  The consultation 
report by a psychologist noted that the veteran's rational 
for her bodily problems gave a strong indication of 
psychological dynamics contributing to her physical ailments.

In March 1978, the veteran was seen with abdominal pain and 
nausea and vomiting for one day.  Later in March 1978, the 
veteran was seen regarding abdominal pain.  The veteran 
reported a different history than on a prior record, she 
reported nausea vomiting and dizziness associated with the 
onset of menses.  This happened to her frequently with her 
periods.  She also developed left flank tenderness with the 
vomiting as well as bilateral lower abdominal intermittent 
sharp pains.  She reported having the pains with almost every 
period but they were not menstrual cramps.  She complained of 
chronic constipation and associated the onset with a pelvic 
examination.  After examination, the impression was schizoid 
personality, question schizophrenia.  

Later in March 1978, the veteran was seen with report of 
injuring the right lower quadrant the previous day while 
lifting boxes; the assessment was musculo-skeletal pain.

In April 1978, the veteran was seen with complaints of pain 
in the right lumbar area radiating to the right lower 
quadrant.  The veteran refused an examination.

In September 1978, the veteran was seen with complaints of 
nausea, vomiting, and diarrhea that morning.  There was no 
abdominal pain or cold symptoms.  She reported eating 
something the previous night.  Gastroenteritis was noted.  

In October 1978, the veteran was seen with vomiting since the 
previous day and loose stools for three days.  There was no 
abdominal pain.  The veteran was not relaxed and was 
difficult to examine.  The assessment was gastroenteritis.  
She was seen the next day for follow up and it was reported 
that the vomiting and diarrhea had subsided.

Later in October 1978, the veteran reported that certain 
foods caused drowsiness and caused her to pass out, the 
episodes were also associated with stomach upset and 
vomiting.  The assessment was irritable bowel and multiple 
food reaction, question etiology.  

A Gastrointestinal series from November 1977 showed negative 
examination and a March 1978 x-ray of the abdomen showed no 
significant abnormalities.  

On separation examination in March 1979, no history of 
stomach, liver, or intestinal trouble was reported.  The 
veteran reported she did not know if she had frequent 
indigestion.  She reported problems with her stomach.  No 
history of recurrent back pain or trick or locked knee was 
reported.  No active medical problem was noted.  On 
examination, the abdomen, spine, and lower extremities were 
clinically evaluated as normal. 

In April 1979, the veteran filed a claim for service 
connection for a weak stomach and other disabilities as a 
result of eating certain food.  On VA examination in July 
1980, it was noted that the veteran reported a bizarre 
history including pain of the right side of the body 
frequently associated with vomiting and ending in sleep with 
distorted dreams.  These episodes occurred when she ate the 
wrong food; she could not indicate any specific food.  There 
was no better information in the claims file.  On 
examination, the abdominal muscles were contracted making 
palpation impossible.  There was probable liver enlargement 
on percussion.  The diagnoses included history of distorted 
dreams.  The veteran failed to report for an upper 
gastrointestinal test.

By rating action of August 1980, service connection for 
stomach disorder was denied as there was no indication that 
the veteran ever had a diagnosable gastrointestinal 
condition.  There was notice to the veteran of this rating 
action in September 1980.

In August 1981, the veteran filed a claim for disabilities 
including digestive failure and bowel problems.  In October 
1981, with notice to the veteran in that same month, it was 
noted that the current complaints were part of the previously 
denied stomach disorder and the denial was confirmed and 
continued.

Received in November 1993 was an application by the veteran 
in November 1990 for public assistance with complaints listed 
including that her leg was injured and she had difficulty 
walking.  She reported she had to rest her knee because of 
the pain.  A physician indicated the veteran was 
incapacitated and the diagnoses were blind in the right eye, 
narcolepsy, leg pain, and eye pain.  A letter from the Social 
Security Administration from November 1993 shows the veteran 
met the medical requirements for Supplemental Security Income 
payments.  Also received in November 1993 was an undated 
service record that shows the veteran had functional bowel 
disease. 

On a VA psychiatric examination in January 1994, the veteran 
reported that after discharge from the military she could not 
find work, over the years she had several jobs but could not 
stay at them due to problems including exhaustion, being 
severely anemic, and having back problems.  She also reported 
back pain in 1990.  She last worked at a part time job in 
1981 or 1982.  She reported outpatient treatment for a knee.  

On a VA examination in January 1994, the veteran's reported 
back and knee problems from the time she left the military.  
She was a poor historian.  She reported not being on 
medication.  On examination there was limited range of motion 
of the lumbar spine.  There was slight tenderness to the 
spinous process of the lumbar spine and the left 
paravertebral muscles.  The examination of both knees showed 
full range of motion with some discomfort on extreme flexion 
and extension of the right.  There was a slight degree of 
instability of the right knee.  The assessment was history of 
chronic low back pain and chronic knee pain with instability 
of the right, symptomatic.  The x-rays of the back showed 
sacralization of L5 on the right.  Disk spaces were normal.  
There was no evidence of spondylosis.  There was very mild 
degenerative osteoarthritis of both knees. 

A VA treatment record from October 1994 shows the veteran 
reported complaints of low and upper back pains, and bowel 
problems.  

Social Security Administration records were received in 
August 1998 and include private and VA treatment records that 
show that in April 1976, the veteran had recurrent vomiting 
and diarrhea since the previous day.  The impression was 
acute gastroenteritis, probably microbial.  In February 1980 
the veteran reported bowel problems that began in 1971 after 
she drank a glass of apricot juice.  The impression was 
psychosomatic bowel disease with rule out rare disorders like 
abdominal epilepsy.  In July 1981, the veteran was seen with 
multiple complaints including gastrointestinal.  The 
impression was psychosomatic problems.  In April 1983, the 
veteran was seen with a eight year history of bizarre eating 
disorder, she reported for the last eight years she had 
multiple food allergies manifested by vomiting and passing 
out.  The review of systems showed chronic constipation.  The 
diagnoses were probable anorexia nervosa and constipation 
that may be secondary to functional bowel and dietary intake.  
A record from October 1983 shows an x-ray of the abdomen that 
showed minimal scoliosis of the lumbar spine to the right.  

A report from October 1983 includes that review of the 
medical evidence from a private facility from 1980 to 1982 
showed that the veteran appeared with bizarre 
gastrointestinal and genitourinary complains that the 
attending physicians felt were psychosomatic in origin.  It 
was noted that the veteran had medical problems that were 
emotional in origin however nothing was shown that there was 
a severe degree of mental illness.  In January 1984 shows the 
veteran had diagnoses of paranoid type schizophrenia, 
hyperventilation, syncope, and iron deficiency anemia, 
however she was not considered disabled.  

A VA x-ray of the knees, bilateral from August 1995 showed 
findings were similar to x-ray report of January 1994, 
showing minimal narrowing of the medial compartment due to 
early degenerative osteoarthritis.  A VA x-ray from September 
1999 of the knees showed normal knees, no evidence of 
arthritis.  A VA x-ray of the spine from September 1999 
showed irregularity to margins of sacroiliac joints with 
adjacent sclerosis, possibly representing remote 
sacroiliitis, right sided sacralization of L5, calcification 
between the right first and second transverse process, 
compatible with possible ureteral calculus, not present in 
January 1994.  
 
On a VA examination in October 1999 for the knees, it was 
noted that the claims file was reviewed.  The veteran 
reported many years of bilateral knee pain, right greater 
than left.  She was not certain when the knee pain started 
and denied any specific injury to either of the knees.  Past 
medical history, even though complex, did not appear to be 
related to her complaint of bilateral knee pain.  The first 
reference was the x-rays performed in January 1994 showing 
mild degenerative arthritis.  After examination, it was felt 
that the veteran had bilateral tricompartmental 
osteoarthritis of the knees.  It was the examiner's opinion 
that the knee symptoms were not connected to the veteran's 
service.  The complaints were not supported by x-ray or 
diagnostic physical findings.  

On a VA examination of the spine in December 1999, it was 
noted that the interview was difficult as the veteran claimed 
a loss of memory and poor ability to concentrate.  The 
veteran had no distinct delusions but was evasive and vague 
in much of her history.  She reported that her back was 
messed up in 1975.  She related events in an unconnected 
fashion that preceded and accompanied a tour of duty.  She 
reported sitting on a cargo plane in 1975 and this increased 
her back problem.  She reported that in 1977 back pain kept 
her from doing her job as a mail clerk, she reported that she 
could not lift because of neck and back symptoms.  The claims 
file was reviewed.  After examination and review of x-rays, 
the impression/diagnosis was low back pain, no detectable 
physical abnormality.  The discussion was that the veteran's 
pain symptoms and response to examination were non 
physiologic.  The evaluation revealed no important 
abnormality of the neuromuscular or musculoskeletal system 
affecting her cervical spine, thoracic spine, or lumbar 
spine.  Any service connected functional restriction caused 
by the spine was not able to be identified.  

On a VA neurological examination in January 2000, in 
pertinent part, the veteran had a fixed delusion about 
military experimentation on her body that she had multiple 
surgical operations without her consent in which numerous 
plates and screws were affixed to her spine and hips for 
unclear reasons, or as she suggest, experimentation by the 
military.  The veteran's problem list included osteoarthritis 
of both knees and sacroiliitis, remote incident x-ray 
finding.


II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues on appeal.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist her as 
to these issues.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, Social Security 
Administration records have been obtained, VA examinations 
have been provided, and there have been rating decisions and 
a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in these claims.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed her of what evidence she must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
addressing the VCAA requirements was provided in May 2002.  
This letter and other letters from the VA provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist her.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).
 
It is noted that as to the claims for service connection for 
a lumbar spine disability and for a bilateral knee 
disability, evidence was received by the RO, to which a 
Supplemental Statement of the Case (SSOC) was not prepared.  
This evidence, VA treatment records, does not address the 
claims at issue in the current decision.  Further, as to the 
issue as to entitlement to service connection for a 
gastrointestinal disability, a Supplemental Statement of the 
Case has not been prepared since the Board remand of this 
issue in March 1997.  In light of the decision to reopen as 
discussed below, there is no failure to provide the veteran 
with an SSOC addressing the laws and regulations regarding 
new and material evidence as instructed in the remand.  
Further, while evidence addressing gastrointestinal 
complaints was received at the RO, this evidence does not 
show a different disability picture that that described in 
the evidence addressed in the SOC as to this issue.  Finally, 
as to both issues, the veteran's representative has had an 
opportunity to review the evidence in this case, thus the 
contents are known.  Therefore, the Board finds that there 
would be no useful purpose in remanding for the issuance of a 
SSOC.  See also Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to service connection for a lumbar spine 
disability and for a bilateral knee disability.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

In this case, the veteran is claiming that she has a current 
lumbar spine disability and a current bilateral knee 
disability that were incurred in service.  The competent 
evidence does not support her contention.  As to the lumbar 
spine, the veteran had a profile for limitation of lifting in 
September 1977 and February 1978 for reported low back 
strain; however various treatment records at that time 
include limitation for lifting due to abdominal or side 
related complaints rather than a low back complaint.  
Further, there was no chronic back disability diagnosed and 
there were no subsequent treatment or diagnosis related to 
the lumbar spine in service, including on separation 
examination in March 1979.  There was no showing of 
complaints, treatment, or diagnosis related to the lumbar 
spine until VA examinations in January 1994.  On VA 
examination in December 1999, it was noted that there was no 
functional restriction of the spine that was service 
connected.  The first competent evidence of any current 
lumbar spine disability, including arthritis, was not shown 
until January 1994.  

As to any bilateral knee disability, the veteran was seen on 
one occasion in service with mild injury of the left knee; no 
subsequent showing of complaints, treatment, or diagnosis of 
a disability of either knee was shown in service, including 
on separation examination in March 1979.  Post service, the 
veteran had complaints related to a knee shown on a public 
assistance application in November 1990.  The first competent 
evidence of any current bilateral knee disability, including 
arthritis, was not shown until VA examination in January 
1994.  On VA examination in October 1999, it was the 
examiner's opinion that the knee symptoms were not connected 
to the veteran's service.

At issue in this case is competent, credible evidence of 
continuity of relevant symptomatology, which is lacking.  As 
noted, the first competent medical evidence of any lumbar 
spine disability or bilateral knee disability, including 
arthritis, is many years post service.
 
Further, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

It is further noted that the veteran has reported a history 
of back and knee pain since service to VA examiners.  
However, this is not competent medical evidence of a nexus.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere 
transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for a lumbar spine disability and a bilateral knee 
disability.  In the absence of competent, credible evidence 
of continuity of relevant symptomatology, service connection 
is not warranted on a direct or presumptive basis for a 
lumbar spine disability or a bilateral knee disability.  


Entitlement to service connection for a gastrointestinal 
disability.

In the current appeal, the RO had initially considered the 
claim for service connection for a gastrointestinal 
disability on a direct basis.  In the March 1997 Remand as to 
this issue, it was noted that the claim had been previously 
denied, and the issue was reframed on a new and material 
basis.  As noted above, the RO did not provide the laws and 
regulations regarding new and material claims; however, in 
light of the decision to reopen, as discussed below, there is 
no prejudice to the veteran.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

As noted above, the claim for entitlement to service 
connection for a stomach disorder was denied by rating action 
in August 1980, with notice to the veteran in September 1980; 
and the denial was confirmed and continued by rating action 
of October 1981, with notice to the veteran in that same 
month.  This is the last final prior denial of this issue.  
Evidence received subsequent to the October 1981 rating 
action includes SSA records describing gastrointestinal 
complaints post service and a recent treatment record 
describing bowel problems.  This evidence is sufficient to 
reopen the veteran's claim for service connection for a 
gastrointestinal disability.  The evidence is new in that it 
has not been considered previously and it is not cumulative 
of evidence already of record.  It is also material as it 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for a 
gastrointestinal disability is reopened by new and material 
evidence.

The Board notes that the reopening of the veteran's claim 
raises a due process issue which was addressed by the Court 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO adjudicated the veteran's claim on a de novo 
basis, therefore, there is no prejudice to the veteran in 
adjudicating her claim.

As noted above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
 
In this case, the veteran is claiming that she has a 
gastrointestinal disability that was incurred in service.  
The competent evidence does not support her contention.  The 
evidence shows that the veteran was seen in service, and post 
service with various gastrointestinal complaints; however, a 
chronic gastrointestinal disability was not diagnosed.  The 
complaints have additionally been attributed to menstrual and 
psychological causes; however, a gynecological or 
psychological disability has not been service connected.  
Additionally, there is no showing of a current chronic 
gastrointestinal disability.  

No chronic disability of a gastrointestinal disorder has been 
shown by the competent evidence of record.  Therefore, as 
there is no current medical evidence to establish the 
presence of a chronic disability of a gastrointestinal 
disorder, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

Further, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Additionally, as the treatment records do not show a chronic 
gastrointestinal disability in service or post service, there 
is no showing that a current examination regarding a 
gastrointestinal disability is necessary, within the meaning 
of 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), in 
order to adjudicate the veteran's claim.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a gastrointestinal disability.  In the absence of 
competent, credible evidence of a current disability service 
connection is not warranted for a gastrointestinal 
disability.




ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

